UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2263



ELSWORTH M. MARSH,

                                            Plaintiff - Appellant,

          versus

DEPARTMENT OF VETERANS AFFAIRS; JESSE BROWN,
Secretary,

                                           Defendants - Appellees.



                            No. 95-2482



ELSWORTH M. MARSH,

                                            Plaintiff - Appellant,

          versus

UNITED STATES OF AMERICA,

                                             Defendant - Appellee.



Appeals from the United States District Court for the Northern Dis-
trict of West Virginia, at Martinsburg. Frederick P. Stamp, Jr.,
Chief District Judge; Irene M. Keely, District Judge. (CA-95-2-3,
MISC-95-5)


Submitted:   February 7, 1996          Decided:     February 14, 1996
2
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

No. 95-2263 affirmed and No. 95-2482 dismissed by unpublished per
curiam opinion.


Elsworth M. Marsh, Appellant Pro Se. Helen Campbell Altmeyer,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Appellant appeals from the district court's orders dismissing

his civil actions which claimed that he was improperly denied

veteran's benefits. We have reviewed the records and the district

court's opinions and find no reversible error. Accordingly, in No.

95-2263, we deny Appellant's motion to amend his petition and we
affirm on the reasoning of the district court. Marsh v. Department
of Veterans Affairs, No. CA-95-2-3 (N.D.W. Va. May 25, 1995). In

No. 95-2482, we deny in forma pauperis status and dismiss the

appeal of the reasoning of the district court. Marsh v. United

States, No. MISC-95-5 (N.D.W. Va. June 29, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                      No. 95-2263 - AFFIRMED

                                      No. 95-2482 - DISMISSED




                                  4